Citation Nr: 9911581	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  95-38 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
chronic right knee strain.  

2.  Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.30 for a period of convalescence 
following right knee arthroscopic surgery in August 1993.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1980 to 
October 1990 and from February 1991 to July 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a July 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In July 1995, 
the RO denied the claim of entitlement to an increased rating 
for chronic right knee strain.  At the same time, the RO 
denied the claim of entitlement to a temporary total rating 
for a period of convalescence following right knee 
arthroscopic surgery in August 1993.  


FINDINGS OF FACT

1.  The service-connected chronic right knee strain is 
manifested by subjective complaints of pain which equates to 
no more than slight impairment.  

2.  The veteran underwent right knee arthroscopy, excision of 
suprapatellar plica, lateral release and patellar drilling in 
August 1993 at a private facility.

3.  The RO initially received notice of the veteran's intent 
to claim temporary total convalescence benefits in March 
1995.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for chronic right knee strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5257 (1998).



2.  The criteria for a temporary total disability evaluation 
for a period of convalescence following right knee 
arthroscopic surgery in August 1993 have not been met.  38 
U.S.C.A. §§ 5107, 5110(b)(2) (West 1991 & Supp. 1998); 38 
C.F.R. 3.400(o)(2), 4.30 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to a rating in excess of 
10 percent for chronic right knee strain.  

Factual Background

Review of the service medical records shows the veteran 
complained of and was treated for right knee pain in June and 
July 1991.  The diagnosis was chondromalacia patellae.  

A report of a September 1992 VA X-ray examination of the 
right knee included an impression of no definite abnormality.

The report of an October 1992 VA examination is of record.  
The veteran complained of discomfort in his right knee with 
overuse, prolonged standing or prolonged walking.  He thought 
there was occasional swelling present.  He experienced 
intermittent locking in his right knee on squatting or during 
extreme stress which promptly reduced on its own.  He was not 
receiving any treatment for his knee at the time of the 
examination.  

Physical examination revealed a full range of motion in all 
joints.  No evidence of deformity of the right knee was 
present with the exception of a slight instability in the 
anterior-posterior ranges of motion.  Slight crepitus on full 
flexion of the knee was noted.  



There was no evidence of swelling or other deformity and no 
evident discomfort in the motion of the knee.  The gait was 
normal.  The veteran could squat with a normal motion without 
discomfort.  The pertinent diagnosis was chronic ligamentous 
strain of the right knee.  

Service connection for chronic right knee strain was granted 
in December 1992.  

Private treatment records have been associated with the 
claims file.  In August 1993, right knee arthroscopy, 
excision of suprapatellar plica, lateral release and patellar 
drilling was performed by a private physician.  It was noted 
that the semilunar cartilage was observed in its entirety and 
noted to be normal.  The suprapatellar fossa had a plica 
which was fairly large and was subsequently removed.  In 
February 1994, it was reported that the veteran's right knee 
was coming along satisfactorily.  Some chronic patellofemoral 
pain syndrome was present which was noted to be typical.  

A VA outpatient treatment record dated in March 1994 showed 
that the veteran was complaining of right knee pain.  The 
diagnosis was chondromalacia.

In May 1995, an X-ray of the right knee was taken at a VA 
facility.  The impression from the examination was that no 
significant radiographic abnormalities were demonstrated.  No 
internal changes in the right knee were noted when compared 
with a September 1992 X-ray.  

The report of a May 1995 VA examination of the right knee is 
of record.  The veteran complained of intermittent swelling 
with pain, an unsteady feeling and a catching sensation.  He 
thought these symptoms had not been improved by his prior 
knee surgery.  

Physical examination revealed a normal gait and movement 
without any evidence of a limp.  An elastic support was worn 
on the right knee.  Some well-healed, small operative scars 
were present on the knee.  Both knees were essentially of 
normal appearance without evidence of swelling and without 
evidence of increased heat.  No crepitation on motion was 
noted.  Rotation testing was essentially normal.  The range 
of motion was full extension and 135 degrees of flexion.  
Sensation was intact and circulation was normal.  Reflexes 
were equal and active.  There was no evidence of muscle 
atrophy.  The calves, knees and thighs were equal in size.  

The examiner noted that the right knee was really without 
crepitation or instability with full extension and very 
adequate flexion.  The diagnosis was chronic strain syndrome 
involving the right knee.  

A July 1995 VA outpatient treatment record showed that the 
veteran was complaining of right knee pain.  

The most recent VA examination of the right knee was 
conducted in May 1998.  The veteran complained of continued 
difficulties in his right knee consisting of discomfort in 
the anterior knee region which was aggravated by prolonged 
standing and prolonged sitting.  His knee felt better if he 
was walking around and moving around.  He was bothered by 
squatting and climbing stairs.  He reported occasional 
buckling of the knee but no actual locking or jamming.  He 
also reported occasional swelling but not massive swelling.  

Physical examination revealed the veteran walked with a very 
slight limp that seemed to be somewhat variable.  When 
squatting, the right knee was favored, with the majority of 
the weight on the left side.  He could walk satisfactorily on 
his tiptoes and heels.  Portal scars were present about the 
right knee.  Tenderness was reported along the medial joint 
line, but also at the lateral joint line, medial joint and 
elsewhere.  Collateral stability was excellent.  Drawer sign 
was negative.  McMurray's test revealed no sign of clicking 
or popping, but the veteran did report the test was 
uncomfortable.  Range of motion was unrestricted with full 
extension.  

Drop test was negative.  Flexion brought the heel to within 
three inches of the buttock, bilaterally, perhaps slightly 
greater distance on the right than left, but within one inch.  
Pulses and sensation distally were intact.  No sign of 
effusion was present.  No warmth was found.  Limb 
measurements revealed no atrophy.  Some enlargement of the 
right calf was present but this was attributed to early 
developing varicose veins.  X-rays of the knee were 
interpreted as normal without joint space narrowing, spur 
formation or other abnormality.  The diagnosis was right 
anterior knee pain.  

The examiner reported that the examination of the knee was 
essentially normal.  He found a full range of motion, normal 
stability, no sign of warmth or effusion and no sign of thigh 
atrophy.  It was noted that the veteran squatted somewhat 
asymmetrically and also appeared to have some tenderness 
around the patella, but he also had tenderness diffusely 
around the knee in a nonspecific distribution.  The examiner 
noted that the veteran had considerable subjective complaints 
but a relatively normal objective finding without loss of 
motion, atrophy or clinical instability.  Tenderness was 
present but this was not considered by the examiner to be a 
specific objective finding.  

The examiner noted that "many people have anterior knee 
pain, legitimately, without significant objective findings.  
It is therefore, considered reasonable that [the veteran] may 
be having some continued subjective symptoms, which would be 
aggravated by squatting, kneeling, crawling, climbing and 
jumping.  It would appear, however, that his subjective 
factors are substantially greater than the objective findings 
in this case."  

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).  

Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  38 C.F.R. 
§ 4.1.

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41.  

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1998).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court")" has held that 
functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995);  38 C.F.R. §§ 4.40, 4.45 
(1998).

The schedule of ratings for the musculoskeletal system 
provides a 10 percent evaluation for slight impairment of 
either knee, including recurrent subluxation or lateral 
instability.  A 20 percent evaluation requires moderate 
impairment and a 30 percent evaluation requires severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A 10 percent evaluation is provided for removal of the 
semilunar cartilage when symptomatic.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.  The schedule further provides that 
dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants an 
evaluation of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.  

Limitation of flexion of a leg to 45ºwarrants a 10 percent 
evaluation.  Limitation of flexion of a leg to 30 degrees 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Limitation of extension of a leg to 10 degrees warrants a 10 
percent evaluation and to 15 degrees warrants an evaluation 
of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The 
normal arc of motion for the knee is from 0 degrees of 
extension to 145 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.

The schedule of ratings provides a 10 percent evaluation for 
superficial, poorly nourished scars, with repeated 
ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803.  A 
10 percent evaluation is warranted for superficial scars 
which are tender and painful on objective demonstration.  38 
C.F.R. § 4.118, Diagnostic Code 7804.  Other scars are rated 
on limitation on function of part affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.

In general, all disabilities, including those arising from a 
single disease entity are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (1998).  


The Court has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity." Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  

This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The Court has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disabilities may be assigned.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1) (1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).




Analysis

Upon review of the record, the Board concludes that the 
veteran's claim for an increased evaluation for his right 
knee disability is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed.  No further assistance to the 
veteran is required to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107.  The Board notes the veteran 
has reported that he had a magnetic image resonance (MRI) 
examination of his right knee sometime in 1996 and the report 
of such examination is not of record.  The Board further 
notes, however, that the examiner who conducted the May 1998 
VA examination opined that the MRI would show essentially 
normal findings, based on other evidence he had reviewed in 
1998, which was at a minimum of one year later than the MRI.  
The Board finds a remand is not required to obtain the MRI 
reported by the veteran.  The evidence of record is 
sufficient to rate the veteran's service-connected right knee 
disability.  

The Board finds an increased rating is not warranted under 
the criteria included in Diagnostic Code 5257.  At the time 
of the most recent VA examination, it was noted that no 
clinical instability was present.  The drawer sign was 
negative and McMurray's test did not reveal any clicking or 
popping.  There is no evidence of record demonstrating 
recurrent subluxation or lateral instability.  

An increased rating is not warranted under Diagnostic Codes 
5258 or 5259.  The August 1993 surgical report showed that 
the semilunar cartilage was normal.  No semilunar cartilage 
was removed during this surgical procedure.  

An increased rating is not warranted under Diagnostic Codes 
5260 and 5261.  A full range of motion was found at the time 
of the May 1998 VA examination.  

An increased rating is not warranted upon application of 
38 C.F.R. §§ 4.40 and 4.45.  The veteran's complaint of pain 
on use or during flare-up is not supported by adequate 
pathology.  X-rays revealed a normal knee without joint space 
narrowing, spur formation or other abnormality.  There was no 
objective evidence of the presence of a reduction of normal 
excursion of movements in different planes, weakened 
movement, excess fatigability, swelling or pain on movement.  

The May 1998 VA examination found that the veteran's knee was 
essentially normal.  While the examiner noted that some 
people have anterior knee pain without "significant" 
objective findings, in the present case, there are no 
objective findings or clinical pathology present.  Tenderness 
was not considered a specific objective finding.  It was 
noted that the veteran might have some subjective symptoms 
which could be aggravated squatting, kneeling, crawling, 
climbing and jumping, but the examiner also reported that the 
veteran's subjective complaints were "substantially greater 
than the objective findings" upon examination.  

The Court has held that a separate, additional rating may be 
assigned if the veteran's knee disability is manifested by a 
scar that is poorly nourished with repeated ulceration, a 
scar that is tender and painful on objective demonstration, 
or a scar that is otherwise causative of limitation of 
function.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805 (1998); Esteban v. Brown, 6 Vet. App. 259 (1994).  

The May 1998 VA examination report shows that a clinical 
inspection of the right knee disclosed an essentially normal 
knee.  A scar was noted at that time.  It was noted at the 
time of the May 1995 VA examination that the scars on the 
right knee were well-healed.  There is no clinical evidence 
of record demonstrating the presence of residual scars which 
are poorly nourished with repeated ulceration, have 
tenderness and pain on objective demonstration, or result in 
loss of function of the knee, thus a separate compensable 
evaluation under diagnostic code 7803, 7804, or 7805 is not 
warranted.  The veteran has never complained of any 
symptomatology resulting from the surgical scars on his knee.  

No question has been presented as to which of two evaluations 
would more properly classify the severity of the service-
connected right knee disability.  38 C.F.R. § 4.7.

Since the preponderance of the evidence is against his claim, 
the benefit of the doubt doctrine is not applicable. 38 
U.S.C.A. § 5107(a).


II.  Entitlement to a temporary total 
rating under the provisions of 38 C.F.R. 
§ 4.30 for a period of convalescence 
following right knee arthroscopic surgery 
in August 1993.  

Factual Background

Review of the claims shows that service connection for 
chronic right knee strain was granted in December 1992.  

In August 1993, right knee arthroscopy, excision of 
suprapatellar plica, lateral release and patellar drilling 
was performed by a private physician.  In February 1994, it 
was noted that the veteran's right knee was coming along 
satisfactorily.  The report of the knee surgery was received 
at the RO in March 1995.  

In July 1995, the veteran claimed entitlement to a temporary 
100 percent rating for knee surgery and convalescence time.  


Criteria and Analysis

Initially, the Board finds that the veteran's claim for a 
temporary total rating based on convalescence following 
surgery in August 1993 is "well grounded" within the meaning 
of 38 U.S.C.A. 5107(a); that is, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).



In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  See Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).

The Board notes that there is no evidence of record 
demonstrating that the veteran required a period of 
convalescence of at least one month following his right knee 
surgery.  However, the Board will not address that question 
as the claim must be denied as even if the right knee surgery 
fulfilled one of the criteria under 38 C.F.R. § 4.30(a)(1), 
(a)(2) or (a)(3) the veteran's claim for such benefit was 
received more than one year after the date of the surgery and 
the alleged convalescence period.  

A claim for a temporary total convalescence rating is defined 
as a claim for an increase.  38 C.F.R. § 3.160(f) (1998).  
Applicable laws and regulations provide that a temporary 
total rating may be assigned for a period of one, two or 
three months if at least one month of convalescence is 
necessitated by surgery for a service-connected disability, 
with such benefits payable from the date of entrance into the 
hospital or the date of outpatient treatment for the period 
in question.  38 C.F.R. § 3.401(h)(2), 4.30 (1998).  An 
extension of the total convalescence rating is available up 
to one year from the initial date of hospitalization.  38 
C.F.R. § 4.30(b).

The effective date of an evaluation and award of increased 
compensation is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim were received within one year from such date, 
otherwise, the date of receipt of the claim.  38 C.F.R. § 
3.400(o)(2).  Generally, when a veteran is treated by a 
private facility, the date the VA received the pertinent 
examination reports, clinical records, or transcripts of 
medical records will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(3) (1998).


In this case, the report of the right knee surgery was 
received at the RO in March 1995 and pursuant to 38 C.F.R. 
§ 3.157(b)(3), March 1995 is determined to be the date of 
receipt of the claim of entitlement to a temporary total 
rating under 38 C.F.R. § 4.30.  

There is no evidence of record demonstrating the receipt of 
either a formal or informal claim of entitlement to a 
temporary total rating under 38 C.F.R. § 4.30 prior to March 
1995.

Assuming for the purposes of the discussion that a temporary 
total evaluation would have been warranted in the veteran's 
case, the date of the receipt of the private treatment 
records, March 1995, is well beyond the one-year period from 
the date of the veteran's surgery which was performed in 
August 1993, the date on which a factually ascertainable 
increase in disability had occurred.  

When the RO received the informal claim signifying an intent 
to apply for convalescence benefits, in March 1995, the 
veteran was no longer convalescing from the surgery performed 
over one year earlier, and, in any case, an extension beyond 
one year from August 1994 is not permitted under governing 
laws and regulations.  The provisions of 38 C.F.R. § 4.30 do 
not provide for temporary total ratings for convalescence 
beyond 12 months after the initial surgery.  Nor do VA 
regulations permit a retroactive award after entitlement has 
terminated.  The Board is without authority to alter 
controlling law and regulations.  Accordingly, a temporary 
total rating for convalescence following right knee surgery 
in August 1993 may not be granted under 38 C.F.R. § 4.30.


ORDER

Entitlement to a rating in excess of 10 percent for chronic 
right knee strain is denied.  

A temporary total rating under the provisions of 38 C.F.R. § 
4.30 for a period of convalescence following right knee 
surgery in August 1993 is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

